Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance:
The prior arts fail to teach or fairly suggest a storage device comprising a first circuit; first and second electrodes over the first circuit; and a second circuit comprising a first memory cell array and a second memory cell array, wherein each of the first and second memory cell arrays comprises a plurality of memory cells, wherein each of the plurality of memory cells comprises a first transistor and a capacitor, wherein the first transistor comprises a gate and a back gate, wherein the first memory cell array comprises a region overlapping with the first circuit with the first electrode therebetween, wherein the second memory cell array comprises a region overlapping with the first circuit with the second electrode therebetween, wherein the first electrode functions as the back gates of the first transistors included in the first memory cell array, wherein the second electrode functions as the back gates of the first transistors included in the second memory cell array, and wherein each of the first electrode and the second electrode has any one of a striped pattern, a matrix pattern, and a mesh pattern (claim 11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827